DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Financial Statements Years Ended December 31, 2008 and 2007 (With Independent Auditor’s Report Thereon) Table of Contents Page No. Independent Auditor’s Report 1 Consolidated Balance Sheets - December 31, 2008 and 2007 2 - 3 Consolidated Statements of Operations - Years Ended December 31, 2008 and 2007 4 Consolidated Statements of Stockholders’ (Deficit) - Years Ended December 31, 2008 and 2007 5 Consolidated Statements of Cash Flows - Years Ended December 31, 2008 and 2007 6 - 7 Notes to Consolidated Financial Statements - December 31, 2008 and 2007 8 - 23 INDEPENDENT AUDITOR’S REPORT The Board of Directors DecisionPoint Systems Holding, Inc. We have audited the accompanying consolidated balance sheets of DecisionPoint Systems Holding, Inc., as of December 31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ (deficit), and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above, revised as described in Note 15, present fairly, in all material respects, the financial position of DecisionPoint Systems Holding, Inc. as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 15 to the financial statements, the Company’s 2008 stock-based compensation liability, additional paid-in capital, retained (deficit), and selling, general and administrative expenses previously reported as none, $2,326,123, $(9,432,253), and $9,074,192, respectively, should have been restated as $271,690, $2,203,389, $(9,581,209), and $9,146,600, respectively.Additionally, the Company’s 2007 stock-based compensation liability, subordinated debt, additional paid-in capital, retained (deficit), and general and administrative expenses previously reported as none, $2,866,024, $2,362,227, $(8,614,598), and $8,929,106, respectively, should have been restated as $307,794, $2,843,314, $2,153,691, $(8,691,146), and $9,001,513, respectively. March 27, (Except for Note 15, as to which the date is August 10, 2009) 2 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Balance Sheets December 31, 2008 and 2007 ASSETS 2008 2007 Current assets Cash and cash equivalents $ 944,941 $ 597,524 Accounts receivable, net 8,069,039 11,750,201 Deferred costs 3,705,483 3,830,530 Inventory, net 2,643,466 1,100,718 Prepaid expenses 25,059 176,504 Total current assets 15,387,988 17,455,477 Property and Equipment (Note 2) 259,331 251,576 Less accumulated depreciation and amortization (181,170 ) (140,204 ) Net property and equipment 78,161 111,372 Other assets Investments - 632,500 Other assets, net (Note 3) 97,875 64,959 Goodwill 4,860,663 4,860,663 Total other assets 4,958,538 5,558,122 Total assets $ 20,424,687 $ 23,124,971 (Consolidated balance sheet continued on the following page) 3 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Balance Sheets (Continued) December 31, 2008 and 2007 LIABILITIES AND STOCKHOLDERS' (DEFICIT) 2008 2007 Current liabilities Bank line of credit (Note 5) $ 3,377,208 $ 4,270,049 Current portion of note payable to bank 600,000 600,000 Accounts payable 7,864,693 10,315,782 Accrued liabilities (Note 4) 4,032,667 3,289,853 Unearned revenue 8,690,151 7,316,692 Current portion of subordinated debt 1,353,800 1,353,800 Stock-based compensation liability 36,103 36,104 Deferred compensation - 125,875 Total current liabilities 25,954,622 27,308,155 Long-term liabilities Note payable to bank (Note 6) - 600,000 Subordinated debt (Note 7) 2,866,024 2,843,314 Stock-based compensation liability (Note 8) 235,587 271,690 Total liabilities 29,056,233 31,023,159 Commitments, contingencies, and litigation (Notes 12 and 13) Stockholders’ equity (deficit) Common stock, no par value, authorized 10,000 shares, issued and outstanding 10,000 shares 1,000 1,000 Additional paid-in capital 2,203,389 2,153,691 Retained (deficit) (9,581,209 ) (8,691,146 ) Unearned ESOP shares (Note 9) (1,254,726 ) (1,361,733 ) Total stockholders’ (deficit) (8,631,546 ) (7,898,188 ) Total liabilities & stockholders' equity $ 20,424,687 $ 23,124,971 See accompanying notes to consolidated financial statements 4 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Statements of Operations Years Ended December 31, 2008 and 2007 2008 2007 Net sales $ 53,310,607 100.0 % $ 51,468,439 100.0 % Cost of sales 43,213,153 81.1 42,286,000 82.2 Gross profit 10,097,454 18.9 9,182,439 17.8 Selling, general and administrative expenses 9,146,600 17.2 9,001,513 17.5 Operating income 950,854 1.8 180,926 0.4 Other income (expense): Other income (expense), net (565,378 ) (1.1 ) (3,142,593 ) (6.1 ) ESOP contribution, net (107,007 ) (0.2 ) (101,669 ) (0.2 ) Interest (expense) (1,214,676 ) (2.3 ) (1,233,208 ) (2.4 ) Total other (expense) (1,887,061 ) (3.5 ) (4,477,470 ) (8.7 ) (Loss) from continuing operations before income taxes (936,207 ) (1.8 ) (4,296,544 ) (8.3 ) Provision (benefit) for income taxes (Note 11) (46,144 ) 0.1 (8,368 ) - Net (loss) $ (890,063 ) (1.7 ) % $ (4,288,176 ) (8.3 ) % See accompanying notes to consolidated financial statements 5 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Statements of Stockholders’ (Deficit) Years Ended December 31, 2008 and 2007 Shares Additional Retained Unearned Total Issued and Common Paid-in Earnings ESOP Stockholders’ Outstanding Stock Capital (Deficit) Shares (Deficit) Balance at December 31, 2006 10,000 $ 1,000 $ 2,058,574 $ (4,402,970 ) $ (1,463,402 ) $ (3,806,798 ) Principal payment from ESOP - 101,669 101,669 Issuance of stock purchase warrants - - 45,419 - - 45,419 Stock-based compensation for the year ended December 31, 2007 - - 49,698 - - 49,698 Net (loss) for the year December 31, 2007 - - - (4,288,176 ) - (4,288,176 ) Balance at December 31, 2007 10,000 1,000 2,153,691 (8,691,146 ) (1,361,733 ) (7,898,188 ) Principal payment from ESOP - 107,007 107,007 Stock-based compensation for the year ended December 31, 2008 - - 49,698 - - 49,698 Net (loss) for the year December 31, 2008 - - - (890,063 ) - (890,063 ) Balance at December 31, 2008 10,000 $ 1,000 $ 2,203,389 $ (9,581,209 ) $ (1,254,726 ) $ (8,631,546 ) See accompanying notes to consolidated financial statements 6 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Statements of Cash Flows Years Ended December 31, 2008 and 2007 2008 2007 Cash flows from operating activities Cash received from customers $ 56,991,769 $ 52,325,196 Cash paid to suppliers and employees (53,996,201 ) (49,857,847 ) ESOP contribution, net (107,007 ) (101,669 ) Other expense (565,378 ) (3,142,593 ) Interest paid (1,214,676 ) (1,233,208 ) Net cash provided (applied) from operating activities 1,108,507 (2,010,121 ) Cash flows from investing activities Acquisitions of property and equipment (7,756 ) (32,207 ) Acquisition of investments 632,500 (632,500 ) Net cash provided (applied) from investing activities 624,744 (664,707 ) Cash flows from financing activities Net activity on bank line of credit (892,841 ) 2,209,757 Proceeds from issuance of subordinated debt - 328,800 Principal payment from ESOP 107,007 101,669 Repayments on note payable to bank (600,000 ) (300,000 ) Net cash provided (applied) from financing activities (1,385,834 ) 2,340,226 Net increase (decrease) in cash and cash equivalents 347,417 (334,602 ) Cash and cash equivalents at beginning of year 597,524 932,126 Cash and cash equivalents at end of year $ 944,941 $ 597,524 (Consolidated statements of cash flows continued on the following page) 7 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Statements of Cash Flows (Continued) Years Ended December 31, 2008 and 2007 RECONCILIATION OF NET (LOSS) TO NET CASH PROVIDED (APPLIED) FROM OPERATING ACTIVITIES 2008 2007 Net (loss) $ (890,063 ) $ (4,288,176 ) Adjustments to reconcile net (loss) to net cash provided (applied) from operating activities: Depreciation and amortization 89,717 89,856 Stock-based compensation expense 49,698 49,698 Amortization of discount allocable to stock purchase warrants 22,710 22,709 (727,938 ) (4,125,913 ) Changes in assets and liabilities (Increase) decrease in: Accounts receivable - net 3,681,162 856,745 Deferred costs 125,047 (503,340 ) Inventory (1,542,748 ) 1,162,510 Prepaid expenses 151,445 5,886 Other assets (81,666 ) (43,688 ) Increase (decrease) in: Accounts payable (2,451,089 ) 932,092 Accrued liabilities 742,814 (542,672 ) Unearned revenue 1,373,459 697,079 Customer deposits - (216,722 ) Stock-based compensation liability (36,104 ) (36,103 ) Deferred compensation (125,875 ) (195,995 ) 1,836,445 2,115,792 Net cash provided (applied) from operating activities $ 1,108,507 $ (2,010,121 ) See accompanying notes to consolidated financial statements 8 DECISIONPOINT SYSTEMS HOLDING, INC. Notes to Consolidated Financial Statements December 31, 2008 and 2007 NOTE 1 - DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business - DecisionPoint Systems Holding, Inc. (“Company”) has two wholly owned subsidiaries, DecisionPoint Systems CA, Inc. (“DP CA”) formerly known as Creative Concepts Software, Inc. (“CCS”) and DecisionPoint Systems CT, Inc. (“DP CT”) formerly known as Sentinel Business Systems, Inc. (“SBS”).The Company is a data collection systems integrator that sells and installs mobile devices, software, and related bar coding equipment, and provides radio frequency identification solutions, more commonly known as “RFID”.The Company also provides custom programming solutions. Effective September 2004, the Company was formed as a holding company for the purpose of acquiring 100% of the outstanding common shares of CCS.The Company and its subsidiaries elected “S” corporations status for Federal and State income tax purposes effective at this time.The Company also adopted a fiscal year end of December 31st.The Company completed its acquisition of SBS in March 2006. Basis of Presentation - The financial statements for the years ending December 31, 2008 and 2007, include the twelve months of consolidated activities of the Company. Employee Stock Ownership Plan (“ESOP”) - In December 2003, the Company formed an Employee Stock Ownership Plan (“ESOP”) and loaned the ESOP $1,950,000 that the Employee Stock Ownership Plan Trust (“Trust”) used to acquire all of the Company’s stock from its former stockholder and the Company. Use of Estimates - The presentation of the financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period, and the accompanying notes.Actual results could differ from those estimates. Cash and Cash Equivalents - For purposes of reporting the statement of cash flows, the Company considers all money market accounts purchased with an original maturity of three months or less to be cash equivalents. (Note 1 continued on the following page) 9 DECISIONPOINT SYSTEMS HOLDING, INC. Notes to Consolidated Financial Statements December 31, 2008 and 2007 NOTE 1 - DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Accounts Receivable - Current earnings are charged with an allowance for doubtful accounts based on management’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable.The Company determines the allowance based on historical write-off experience and specific account information available.Accounts receivable are reflected in the balance sheets net of accumulated allowances of $575,000 and $530,000 for 2008 and 2007, respectively. Inventory - Inventory is stated at the lower of average cost (first-in, first-out [FIFO] method) or market.Average cost includes materials, direct labor and an allocable portion of indirect manufacturing overhead.Market is determined by comparison with recent purchases or realizable value.The current earnings are charged with a valuation allowance for slow moving or obsolete items based on management’s best estimate.The Company determines the allowance based on expected future usage and historical write-off experience available.Inventories are reflected in the balance sheets net of a valuation allowance of $175,000 for both 2008 and 2007. Property and Equipment - Property and equipment are recorded at cost.Depreciation and amortization expenses are calculated using straight-line methods over the following estimated useful lives, in years of the respective assets: Computer equipment 3 to 5 Office furniture and fixtures 5 to 7 Tooling 7 Leasehold improvements are amortized over the shorter of the lease or the life of the improvements. Repairs and maintenance that do not improve or extend the lives of the respective assets are expensed in the period incurred.At the time of retirement or other disposition of property and equipment, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is reflected in income. (Note 1 continued on the following page) 10 DECISIONPOINT SYSTEMS HOLDING, INC. Notes to Consolidated Financial Statements December 31, 2008 and 2007 NOTE 1 - DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Impairment of Long-Lived Assets - The Company accounts for long-lived assets in accordance with provisions of SFAS No.144, Accounting for the Impairment or
